Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. §121 and §372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 46-54, drawn to, a peptide or peptidomimetic of 8-20 amino acids, the peptide or peptidomimetic comprising the sequence X1-X2-X3-X4-Lys-Gly-Gln-X5-Thr-X6-X7.
Group II, claims 55-59, drawn to, a conjugate comprising a peptide or peptidomimetic according to claim 46, and at least one moiety selected from the group consisting of a permeability-enhancing moiety, a detectable label and a carrier.
Group III, claim 60, drawn to, a pharmaceutical composition comprising as an active ingredient a peptide or peptidomimetic according to claim 46 or a conjugate thereof, and a pharmaceutically acceptable carrier.
Group IV, claim 61, drawn to, a method for treating Type 2 diabetes in a subject in need thereof, the method comprising administering a pharmaceutical composition according to claim 60 to said subject.
V, claims 62 and 63, drawn to, a peptide or peptidomimetic of 8-20 amino acids, the peptide or peptidomimetic comprising the sequence X1-Phe-Thr-Lys-Gly-Gln-Val-Thr, wherein X1 is an amino acid residue other than Met.
Group VI, claims 64 and 65, drawn to, a conjugate comprising a peptide or peptidomimetic according to claim 62, and at least one moiety selected from the group consisting of a permeability-enhancing moiety, a detectable label and a carrier.
Group VII, claim 66, drawn to, a method for treating Type 2 diabetes in a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising a peptide or a peptidomimetic of 7-20 amino acids, the peptide or peptidomimetic comprising the sequence X1-X2-X3-X4-Lys-Gly-Gln-X5-Thr-X6-X7.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups do not contain a special technical feature which contributes over the prior art. Specifically, the special technical feature of a peptide or peptidomimetic of 8-20 amino acids, comprising the sequence X1-X2-X3-X4-Lys-Gly-Gln-X5-Thr-X6-X7, is well known in the prior art as evidenced by the teaching of Liu et al. (US 2015/0241450 A1 (cited here)). Liu et al. shows examples of protein ubiquitination conjugation site-specific ACE (artificially cleaved epitope) structures, including the peptides listed in Figure 17B, which includes KK(GG)GQSTR and K(GG)K(GG)GQSTSR (pg. 7, para. [0070] and Fig. 17B). Because Liu et al. shows a peptide or peptidomimetic of 8-20 amino acids, comprising the sequence X1-X2-X3-X4-Lys-Gly-Gln-X5-Thr-X6-X7, the corresponding 
Therefore, unity of invention is lacking between Groups I, II, III, IV, V, VI and VII.

The inventions lack unity as demonstrated by showing that the common technical feature(s) doe(s) not define a contribution over the prior art, ‘a posteriori'. See MPEP 1850.
MPEP 1850(II): "The term “special technical features” is defined as meaning those technical features that define a contribution which each of the inventions considered as a whole, makes over the prior art....Whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” should be considered with respect to novelty and inventive step."   

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
This application contains claims directed to the following patentably distinct species:

Group I- Claim 46 is generic.
Group II- Claim 55 is generic.
Group V- Claim 62 is generic.

1) Species of specific peptide (Claims 46-54, 60, 61 and 66)
1A) a specific peptide that fulfills the amino acid sequence criterion as described in claim 46.

2) Species of specific conjugate (Claims 55-59)
2A) a specific conjugate that fulfills the amino acid sequence Formula I/Formula Ia criterion as described in claim 56.

3) Species of specific peptide (Claims 62 and 63)
3A) a specific peptide that fulfills the amino acid sequence criterion as described in claims 62 and 63.

4) Species of specific peptide (Claims 64 and 65)
4A) a specific peptide that fulfills the amino acid sequence criterion as described in claim 65.

The species of SEQ ID NOs. representing various specific peptides or conjugates are independent or distinct because each of the specific peptides or conjugates, as described by the various amino acid sequence criteria, are not obvious variants of each other, and may impart different biochemical or biophysical properties on the compounds that each interacts with. In addition, the peptides and/or conjugates are not obvious variants of each other based on the current record.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  Claim 46 is generic to claims 47-54; claim 55 is generic to claims 56-59; and claim 62 is generic to claim 63.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

In summary:
1) Applicant must elect one (1) Invention:  I or II or III or IV or V or VI or VII;
AND, if Applicant elects Group I or III or IV or VII, 
then 2) Applicant must elect one (1) species: 1A;
OR, if Applicant elects Group II,
then 2) Applicant must elect one (1) species: 2A;
OR, if Applicant elects Group V,
then 2) Applicant must elect one (1) species: 3A;
OR, if Applicant elects Group VI,
then 2) Applicant must elect one (1) species: 4A

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §101, §102, §103 and §112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not 
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. §121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.

This Office action is a Restriction/Election action.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651